FILED
                             NOT FOR PUBLICATION                             FEB 25 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 YAN JIANG,                                       No. 07-72203

               Petitioner,                        Agency No. A098-903-110

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Yan Jiang, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration

judge’s decision denying her application for asylum, withholding of removal, and



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JT/Research
relief under the Convention Against Torture (“CAT”). Our jurisdiction is

governed by 8 U.S.C. § 1252. We review for substantial evidence factual findings,

Tekle v. Mukasey, 533 F.3d 1044, 1051 (9th Cir. 2008), and review de novo claims

of due process violations, Lata v. INS, 204 F.3d 1241, 1244 (9th Cir. 2000). We

dismiss in part and deny in part the petition for review.

        We lack jurisdiction to review the agency’s determination that Jiang’s

asylum application was untimely because that finding is based on disputed facts.

See 8 U.S.C. § 1158(a)(3); cf. Ramadan v. Gonzales, 479 F.3d 646, 650 (9th Cir.

2007) (per curiam) (exercising jurisdiction to consider one-year bar where facts

were undisputed). Accordingly, we dismiss Jiang’s asylum claim.

        Substantial evidence supports the agency’s adverse credibility determination

because Jiang testified inconsistently about when she began proselytizing, see

Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir. 2001) (inconsistencies regarding

matters that go to the heart of petitioner’s claim support an adverse credibility

determination), and her explanation for the inconsistencies does not compel a

contrary conclusion, see Lata, 204 F.3d at 1245. Accordingly, we deny Jiang’s

withholding of removal claim. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th

Cir. 2003).




JT/Research                                2                                     07-72203
        Jiang has failed to set forth any substantive argument regarding the agency’s

denial of CAT relief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th

Cir. 1996) (issues not supported by argument are deemed waived).

        Finally, we reject Jiang’s contention that the BIA violated her due process

rights by engaging in fact-finding because it is belied by the record and because

she did not establish prejudice. See Lata, 204 F.3d at 1246 (requiring error and

prejudice to prevail on due process claim).

        PETITION FOR REVIEW DISMISSED in part; DENIED in part.




JT/Research                                3                                   07-72203